FILED
                             NOT FOR PUBLICATION                            APR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 SKYE TAYLOR,                                    No. 09-35343

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01849-RSL

   v.
                                                 MEMORANDUM *
 VOLKSWAGEN OF AMERICA, INC.; et
 al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                   Robert S. Lasnik, Chief District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Skye Taylor appeals pro se from the district court’s summary judgment in

his antitrust action alleging defendants violated the Sherman Anti-Trust Act, 15

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
U.S.C. § 1. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment to defendants because

Taylor failed to raise a triable issue as to whether defendants’ geographic sales-

limit policy imposes “an unreasonable restraint on competition.” Business Elecs.

Corp. v. Sharp Elecs. Corp., 485 U.S. 717, 723, 735-36 (1988) (“[A] vertical

restraint is not illegal per se unless it includes some agreement on price or price

levels.”); JBL Enters., Inc. v. Jhirmack Enters., Inc., 698 F.2d 1011, 1017 (9th Cir.

1983) (explaining that market shares of a few percentage points “are too small for

any restraint on intrabrand competition to have a substantially adverse effect on

interbrand competition”).

       Taylor’s remaining contentions are unpersuasive.

       AFFIRMED.




EN/Research                                2                                    09-35343